By the court, Leonard, J.
The plaintiff is a judgment creditor of Hamilton H. Salmon, and seeks in this action to reach real estate conveyed to Mrs. Salmon for the consideration of $6,900, of which the sum $2,400 was paid by her husband, the judgment debtor, and the balance, $4,500, secured by her mortgage upon the premises conveyed to her. At the time of the payment of the money, the debtor was ignorant that he owed anything to the plaintiff. So far as it appears from the case he owed but one other debt, and although the amount of that was pretty large, the creditors held full security for the amount. It also appears that the debtor sustained very large losses shortly after the payment of the consideration for the conveyance to his wife, Mrs. Salmon. Upon this evidence the referee has found that the debtor paid the money for the conveyance without any fraudulent intent.
It appears to me that the evidence sustains this finding. The presumption of fraud, which attaches by reason of the payment of the consideration by Mr. Salmon for the conveyance of the premises to his wife, has been overcome. There *264is no reason for disturbing the finding of the referee. The referee admitted evidence tending to show that the debt to the plaintiff was contracted by Hears, a partner of Mr. Salmon, and that the plaintiff made no claim against- Mr. Salmon personally, till after the conveyance to his wife, and that Mr. Salmon was not informed of the existence of the claim at the time he paid the money for the conveyance. The plaintiff’s counsel took an exception to the admission of this evidence. It appears to me to have been admissible to show the want of a fraudulent intent on the part of the defendants.
The judgment should be affirmed, with costs.